DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 12/17/2020 and interview dated 1/29/2021.
3.	Applicant's remarks, filed on 12/17/2020, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
EXAMINER’S AMENDMENT
4.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with James Lynn O'Sullivan (Reg. No. 65618) on 1/29/2021.

4.2.	This listing of claims will replace all prior versions and listings of claims in the application:
1. (currently amended) A transmission system with security mechanism, comprising:
a first security unit, coupled to at least one application end;
a second security unit, coupled to a user end; and 

wherein the server enables a first application end of the at least one application end, and the first security unit encrypts a first session key with the first attribute key and opens a first socket for connecting to the first application end, the first security unit then transmits the encrypted first session key to the server,
wherein the second security unit receives a request from the user end for accessing the first application end, and the server transmits the encrypted first session key to the second security unit,
wherein the second security unit decrypts the encrypted first session key with the second attribute key to connect  the first socket, in order to interchange information with the first security unit according to the first session key, 
wherein the server further enables a second application end of the at least one application end, and the first security unit encrypts a second session key with the first attribute key and opens a second socket for connecting to the second application end, the first security unit then transmits the encrypted second session key to the server, and
the server generates an application table associated with the at least one application end, and the application table includes a first record corresponding to the first application end and a second record corresponding to the second application end.



3. (cancelled)

4. (currently amended) The transmission system of claim 

5. (original) The transmission system of claim 1, wherein the first attribute key and the second attribute key are Attribute-based Encryption (ABE) keys.

6. (currently amended) A transmission method with security mechanism, applied on a first security unit, a second security unit and a server, wherein the first security unit is coupled to at least one application end, the second security unit is coupled to a user end, and the server is coupled to the first security unit and the second security unit, and the transmission method comprising:
assigning, by the server, a first attribute key to the first security unit according to at least one application attribute of the at least one application end;

when the server enables a first application end of the at least one application end, encrypting, by the first security unit, a first session key with the first attribute key to open a first socket for connecting to the first application end;
transmitting, by the first security unit, the encrypted first session key to the server;
when the second security unit receives a request from the user end for accessing the first application end, transmitting, by the server, the encrypted first session key to the second security unit; 
when the second security unit decrypts the encrypted first session key with the second attribute key, connecting, by the second security unit, to the socket in order to interchange information with the first security unit according to the first session key; and
wherein when the server enables a second application end of the at least one application end, encrypting, by the first security unit, a second session key with the first attribute key to open a second socket for connecting to the second application end; 
transmitting, by the first security unit, the encrypted second session key to the server; and 
generating, by the server, an application table associated with to the at least one application end, wherein the application table includes a first record corresponding to the first application end and a second record corresponding to the second application end.



8. (cancelled)

9. (currently amended)  The transmission method of claim 6, further comprising:
if the second security unit receives a service confirmation request which is sent from the user end to the server, determining, by the server, whether to transmit at least one of the first record and the second record in the application table to the second security unit according to the user attribute.

10. (original) The transmission method of claim 6, wherein the first attribute key and the second attribute key are Attribute-based Encryption (ABE) keys.

Allowable Subject Matter
5.1.	Claims 1-2, 4-7, 9-10 are allowed.
5.2. 	The following is an examiner's statement of reasons for allowance: thecombination of Oxford el al.,  and Coulier et al., whether alone or in combination with the other prior arts of record fail to teach or render obvious "… server is … assign a first attribute key to the first security unit according to … one application attribute … one application end and assign a second attribute key to the second security unit according to a user attribute of the user end, wherein the server enables a first application end of the at least one application end, and the first security unit encrypts a first session key 
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 6 recite similar subject matter. Consequently, independent claims 8 are also allowable over the prior arts of record.
Claims 2, 4-5, 7, 9-10 are directly or indirectly dependent upon claims 1 and 6, therefore, they are also allowable over the prior arts of record.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497